DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, and 18 are indefinite because it is unclear if “a current detection position of a detected object…” is the same as the “a current detection position of a detected object…” in claim 1 or a new element.
Claim 2 is indefinite because it is unclear if “a detected object…” is the same as the “a detected object…” in claim 1 or a new element.
Claim 17 is indefinite for the same reasons as claim 2.
	Claim 15 is indefinite because the light indicator lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. No. 2004/0019270 A1 to Takeuchi.
Regarding claim 1, Takeuchi discloses a method for adjusting a detection position, comprising: acquiring a first ultrasonic image currently detected by an ultrasonic probe; determining a current detection position of a detected object corresponding to the first ultrasonic image; determining indication information for indicating movement of the ultrasonic probe, according to the current detection position of the detected object and a target detection position of the detected object; and adjusting the detection position of the ultrasonic probe according to the indication information (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 2, Takeuchi discloses a method, wherein the determining a current detection position of a detected object corresponding to the first ultrasonic image specifically comprises: determining a detected object corresponding to the first ultrasonic image; and
determining position information corresponding to an area of the detected object that matches the first ultrasonic image, and taking a position indicated by the position information as the current detection position of the detected object corresponding to the first ultrasonic image (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 5, Takeuchi discloses a method, wherein the determining a current detection position of the detected object corresponding to the first ultrasonic image specifically comprises: acquiring a first correspondence relationship between ultrasonic images and detection positions of the detected object; and determining the current detection position of the detected object corresponding to the first ultrasonic image, according to the first ultrasonic image and the first correspondence relationship (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 6, Takeuchi discloses a method, wherein the acquiring a first correspondence relationship between ultrasonic images and detection positions of the detected object specifically comprises: determining the detected object corresponding to the first ultrasonic image; and acquiring, according to the detected object, the first correspondence relationship between ultrasonic images and detection positions of the detected object (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 9, Takeuchi discloses a method, wherein the determining indication information for indicating movement of the ultrasonic probe, according to the current detection position of the detected object and a target detection position of the detected object specifically comprises: calculating information on a relative position between the current detection position and the target detection position of the detected object; and
taking the information on the relative position as the indication information (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 10, Takeuchi discloses a method, wherein the adjusting the detection position of the ultrasonic probe according to the indication information specifically comprises:
sending the indication information to the ultrasonic probe, outputting the indication information by the ultrasonic probe, and adjusting, by a user, the detection position of the ultrasonic probe according to the indication information; or outputting the indication information, and adjusting, by a user, the detection position of the ultrasonic probe according to the indication information (see Figs. 1, 3, 5, and 7 and para 9-11, 26-29, 38, 48-65, and 69).
Regarding claim 11, Takeuchi discloses a method, further comprising performing the following step after saving the first ultrasonic image: determining whether there is a next target detection position for the detected object; and if yes, determining indication information for indicating the movement of the ultrasonic probe to the next target detection position according to the current detection position of the detected object; or if not, outputting the saved ultrasonic image corresponding to each target detection position (see Figs. 1, 3, 5, and 7 and para 9-11, 26-29, 38, 48-65, and 69).
Regarding claim 12, Takeuchi discloses a method, comprising performing the following step after determining the indication information for indicating movement of the ultrasonic probe: if the indication information is determined as indicating that the current detection position of the detected object is the same as the target detection position of the detected object, saving the first ultrasonic image (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 13, Takeuchi discloses a method, wherein the indication information comprises: a direction for the ultrasonic probe to adjust and an angle for the ultrasonic probe to rotate (see Figs. 1, 3, 5, and 7 and para 9-11, 26-29, 38, 48-65, and 69).
Regarding claim 14, Takeuchi discloses an ultrasonic probe, comprising: at least one processor; and a memory communicatively coupled to the at least one processor;
wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform the following steps: acquire an ultrasonic signal of a current detection position; send the ultrasonic signal, and receive indication information for indicating movement of the ultrasonic probe; and output the indication information (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 15, Takeuchi discloses an ultrasonic probe, further comprising an indicator light; wherein the instructions when being executed by the at least one processor further enables the at least one processor to control the indicator light to be turned on or turned off according to the indication information (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 16, Takeuchi discloses a terminal, comprising: at least one processor; and a memory communicatively coupled to the at least one processor; wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform the method for adjusting a detection position, comprising steps of: acquiring a first ultrasonic image currently detected by an ultrasonic probe; determining a current detection position of a detected object corresponding to the first ultrasonic image; determining indication information for indicating movement of the ultrasonic probe, according to the current detection position of the detected object and a target detection position of the detected object; and adjusting the detection position of the ultrasonic probe according to the indication information (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 17, Takeuchi discloses a device, wherein the determining a current detection position of a detected object corresponding to the first ultrasonic image specifically comprises: determining a detected object corresponding to the first ultrasonic image; and
determining position information corresponding to an area of the detected object that matches the first ultrasonic image, and taking a position indicated by the position information as the current detection position of the detected object corresponding to the first ultrasonic image (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 18, Takeuchi discloses a device, wherein the determining a current detection position of the detected object corresponding to the first ultrasonic image specifically comprises: acquiring a first correspondence relationship between ultrasonic images and detection positions of the detected object; and determining the current detection position of the detected object corresponding to the first ultrasonic image, according to the first ultrasonic image and the first correspondence relationship (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Regarding claim 19, Takeuchi discloses a device, wherein the acquiring a first correspondence relationship between ultrasonic images and detection positions of the detected object specifically comprises: determining the detected object corresponding to the first ultrasonic image; and acquiring, according to the detected object, the first correspondence relationship between ultrasonic images and detection positions of the detected object (see Figs. 1, 3, and 5 and para 9-11, 26-29, 38, 48-61, and 69).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of U.S. PG Pub. No. 2017/0215842 A1 to Ryu et al.
Regarding claims 3, 7, and 20, Ryu discloses a similar ultrasound method and device, wherein the determining the detected object corresponding to the first ultrasonic image specifically comprises: determining the detected object corresponding to the first ultrasonic image according to the first ultrasonic image and a second correspondence relationship between ultrasonic images and the detected object, wherein the second correspondence relationship is determined in advance according to at least two ultrasonic images corresponding to the detected object (see para 118-122).
It would have been obvious to one of skill in the art to have combined the teachings of Takeuchi with the further teachings of Ryu because doing so would allow an unskilled user to image a variety of organs in the body.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of U.S. PG Pub. No. 2009/0005679 A1 to Dala-Krishna.
Regarding claims 4 and 8, Dala-Krishna discloses a similar ultrasound method and device, wherein determining the detected object corresponding to the first ultrasonic image specifically comprises: matching the first ultrasonic image with pre-stored first three-dimensional models for respective objects to be detected to determine a first three-dimensional model that is successfully matched, and taking an object to be detected corresponding to the first three-dimensional model that is successfully matched as the detected object corresponding to the ultrasonic image (see para 100).
It would have been obvious to one of skill in the art to have combined Takeuchi and Dala-Krishna because doing so would predictably allow for 3D imaging and matching so that the quality of the probe adjustment of Takeuchi could be improved.  Said another way, performing the method of Takeuchi in 3D would have been an obvious improvement over a 2D method because doing so would ensure more accurate location of objects and therefore more accurate placement of the probe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793